Citation Nr: 1123854	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for claimed right ear otitis media with perforation of the tympanic membrane and resulting hearing loss.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from July 23, 1969 to October 1, 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the RO.  

In April 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The issue of service connection for hearing loss is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran is shown as likely as not to have experienced chronic otitis media and incurred a perforation of the tympanic membrane in the right ear during his brief period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by chronic right otitis media with perforation of the tympanic membrane is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As there are limited records referable to the Veteran's period of active service, the Board must rely on the Veteran's lay statements in order to obtain as complete as possible picture of the circumstances of his brief period of active service.  

Moreover, to the extent that the Veteran was examined and accepted for active service, the regulatory provisions regarding the presumption of soundness at entry onto active duty are applicable.  

Significantly, the available records from service show that the Veteran underwent a pre-induction physical examination and then entered active duty on July 23, 1969.  The records prepared later in connection with a subsequent Medical Board proceeding during service noted that the Veteran was fit for retention, but was found to be unfit for induction.  

The Veteran recently testified that, after being drafted, he reported having had ear problems at the time of his examination prior to entering service.  Pertinently, he reports being told by the examiner at that time that he did not see anything wrong with his ears and then being accepted for service.  

The Veteran also testified that, prior to service, he had experienced earaches and undergone a grafting procedure on the ear drum on that side.  He added that, during basic training, he developed an earache, went "kind of deaf" and experienced the drainage of pus and some blood from the ear.  When he went on sick call, he reported being told that the problem might be fixed.  

A Physical Profile Record, dated on August 13, 1969, assigned a "3-T" profile for hearing and noted that the Veteran could apply for separation.  

A Medical Board report, dated on September 11, 1969, noted a diagnosis of "[o]titis media, chronic, right, intermittent with chronic perforated tympanic membrane.  LOD: No, EPTS."  The reported added that the condition existed prior to entry on active duty and was not aggravated by active duty.  

Based on a careful of the record, the Board finds that the evidence is not clear and unmistakable in establishing that the chronic right otitis media with perforation of the tympanic membrane existed prior to service and was not aggravated by active service.  

As the presumption of soundness is not rebutted, the evidence is found to be in relative equipoise in showing that the chronic otitis media of the right ear with a perforation of the tympanic membrane as likely as not was had its clinical onset during service.  

Accordingly, in applying the law to the facts presented in this case, service connection is warranted.  


ORDER

Service connection for chronic otitis media involving the right ear with a perforation of the tympanic membrane is granted.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the private treatment records show a diagnosis for otitis media on several occasions following service, including most recently in April 2007.  Moreover, the records reflect that he is also suffering from a hearing loss.  

Prior to affording the Veteran a VA examination to determine the current severity of the claimed right ear disability, the RO should attempt to obtain copies of all outstanding records .  

Accordingly, the remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him provide information referable to treatment received for his right ear disability since 2008.  Based on his response, the RO should take all indicated action to obtain copies of the clinical records from any identified health care provider.  

2.  The RO then should schedule the Veteran for a VA examination to determine the current severity of his chronic right otitis media with perforation of the tympanic membrane and the full extent of any related hearing loss.  All necessary special studies or tests should be accomplished.

It is imperative that the examiner review the evidence in the claims file, including a complete copy of this REMAND, and acknowledges such review in the examination report.  

The examiner should elicit from the Veteran and record for clinical purposes a detailed medical history.  The examiner should provide detailed clinical findings referable to the current right ear disability to include findings of any related hearing loss.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  
 
3.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing of the requested action, and after undertaking any further development deemed necessary, the RO should readjudicate the claim of service connection for a hearing loss, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





















Department of Veterans Affairs


